Citation Nr: 0411312	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-05 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Title 38, United States Code, Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant, her sister and her father, the veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1968.  The 
appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision of the VARO in Muskogee, 
Oklahoma, denying the appellant DEA benefits under Chapter 35.


FINDINGS OF FACT

1.  The appellant was born December [redacted], 1971, and is the daughter 
of the veteran.

2.  In a January 1998 rating decision, the veteran was determined 
to be entitled to a total compensation rating based on individual 
unemployability by reason of his service-connected post-traumatic 
stress disorder, effective December [redacted], 1997, the date of receipt 
of his application for increased compensation based on 
unemployability.

3.  The appellant reached her 26th birthday on the effective date 
of the veteran's award of a total compensation rating based on 
individual unemployability.


CONCLUSION OF LAW

The requirements for Dependents' Educational Assistance benefits 
under Title 38, United States Code, Chapter 35, have not been met.  
38 U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 21.3021, 21.3030, 21.3040, 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that since this matter 
will ultimately be determined as a matter of law, further 
development under the Veterans Claims Assistance Act of 2000 
(VCAA) is not necessary.  More specifically, the Board finds that 
the pertinent facts of record are not in dispute and that 
therefore there is no reasonable possibility that further 
assistance would aid in substantiating a claim.  38 U.S.C.A. § 
5103A.  The record reflects that the appellant was advised in the 
March 2002 Statement of the Case that the facts did not warrant 
entitlement to education benefits as a matter of law, clearly 
implying that no further development was needed or warranted, and 
that therefore any additional action to develop the claim would 
need to be taken by the appellant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board further observes that the 
appellant has been provided with the applicable regulations, and 
there is no indication that there are any outstanding pertinent 
records that have not have obtained or that are not sufficiently 
addressed in records contained in the claims file.  The Board 
notes that the appellant, her sister and her father, the veteran, 
provided testimony at a travel board hearing before the 
undersigned at the VARO in Muskogee, Oklahoma, in September 2003.  
In view of the foregoing, the Board finds that additional 
development of this matter is not required under the VCAA.

Under VA laws and regulations, the period of eligibility for an 
individual eligible for DEA benefits is the period beginning on 
the person's 18th birthday and ending on the person's 26th 
birthday.  38 U.S.C.A. § 3512(a); § 21.3041(a), (c).  However, no 
person is eligible for educational assistance who reached his or 
her 26th birthday on or before the effective date on a finding of 
permanent, total service-connected disability.  38 U.S.C.A. § 
3512(a)(3); 38 C.F.R. § 21.3040(c).

The Board has carefully reviewed the record and initially notes 
that the eligibility provisions of 38 C.F.R. § 21.3041 are 
applicable to this case, as the claimant is a child of the 
veteran.

However, 38 C.F.R. § 21.3040(c) specifically provides that to be 
eligible for such benefits, the veteran's child must not reach her 
26th birthday on or before the effective date of a finding of 
permanent and total service-connected disability, and it is 
undisputed that the appellant reached her 26th birthday on the 
effective date of the award of a total compensation rating based 
on unemployability.  The appellant has not shown nor is the Board 
aware of any basis to exempt her from the application of this 
regulation.  The regulation specifically states that eligibility 
requires the 26th birthday must not be "on" or before the 
effective date of the award of individual unemployability.  
Consequently, the Board finds that the appellant is not entitled 
to educational assistance benefits under Chapter 35 as a matter of 
law.  As to whether or not the veteran should have been awarded a 
total compensation rating based on individual unemployability 
earlier than December [redacted], 1997, the Board points out that it 
currently does not have jurisdiction over any issue concerning the 
propriety of the December [redacted], 1997, effective date.  The Board is 
sympathetic to the appellant's arguments, but notes that similar 
arguments were rejected by the United States Court of Appeals for 
Veterans Claims (Court) in Erspamer v. Brown, 9 Vet. App. 507, 
509-510 (1996).  In that case, the Court found that the intent of 
the statute was clear on its face.  In that case, the appellant 
sought educational assistance under Chapter 35 for education he 
had completed several years prior to the RO granting service 
connection for the cause of the veteran's death.  The appellant in 
Erspamer argued that if not for the RO's delay in granting service 
connection for the cause of his father's death, he would have been 
entitled to educational assistance for his education.  The Court 
rejected the appellant's argument, holding that there was simply 
no legal basis for the award of educational assistance benefits 
many years after the period of eligibility, and to hold otherwise 
would conflict with the express intent of Chapter 35.

While the Board is cognizant of the appellant's arguments, the 
regulatory criteria and legal precedent governing eligibility for 
Chapter 35 Educational Benefits are clear and specific, and the 
Board is bound by them.  Under governing law, the appellant is 
simply not eligible for Chapter 35 benefits, and as the 
disposition of this claim is based on the law and not on the facts 
of the case, the claim must be denied based on the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Title 38, United States Code, Chapter 35, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



